UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AMIT PATEL,
                           Petitioner,
                                                                      1:21-CV-1501 (CM)
                    -against-
                                                                             ORDER
MARK ROCKWOOD,
                           Respondent.


COLLEEN McMAHON, United States District Judge:

       By order dated April 1, 2021, the Court alternatively denied Petitioner’s pro se petition

for a writ of habeas corpus, brought under 28 U.S.C. § 2254, for lack of jurisdiction and as time-

barred. (ECF 7.) But the Court granted Petitioner 30 days’ leave to file a declaration in which he

alleges facts showing that the Court has jurisdiction to consider his petition and that the petition

is timely. (Id.) On April 21, 2021, the Court received Petitioner’s declaration. (ECF 9.) But it

fails to show that the Court has jurisdiction to consider the petition and that the petition is timely.

Accordingly, for the reasons discussed in the Court’s April 1, 2021 order, the Court alternatively

denies the petition for lack of jurisdiction and as time-barred.

       Because the petition makes no substantial showing of a denial of a constitutional right, a

certificate of appealability will not issue. See 28 U.S.C. § 2253.
         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     April 28, 2021
           New York, New York

                                                            COLLEEN McMAHON
                                                           United States District Judge




                                                  2
